DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive.
Applicant argues that reference Kobayashi [US 2014/0175978 A1] in view of Kay et al [US 2013/0169154 A1] does not teach or discloses “A dynamic bending ADB head lamp system comprising: a steering angle sensor configured to sense a steering angle of a steering wheel; an LED array configured to arrange a plurality of LEDs in a matrix form to form a beam pattern, wherein the LED array is formed by matching each angle information to each of a center LED, peripheral LEDs on one side of the center LED, and peripheral LEDs on the other side of the center LED; and an LED driver configured to individually control the plurality of LEDs constituting the LED array, wherein the LED driver is configured to: supply a current corresponding to 50 to 90% of an allowable current to the center LED; and supply currents corresponding to preset percentages equal to or less than the current supplied to the center LED to the peripheral LEDs on one side of the center LED and the peripheral LEDs on the other side of the center LED to reset the current supply pattern supplied to the plurality of LEDs.” (see page 7-8).
Examiner disagrees:
Waragaya discloses to reset the current supply pattern supplied to the plurality of LEDs (Paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with to reset the current supply pattern supplied to the plurality of LEDs for purpose of determine whether a state of the road is straight or curved, and a curved-mode illumination intensity pattern outputting section adapted to output a curved-mode illumination intensity pattern to the headlamp driver as Waragaya (Abstract).
	Waragaya discloses Next, at step 1002, it is determined whether or not SA>α (definite value) is satisfied. That is, a vehicle driving state can be determined by the steering angle SA. Therefore, when SA>α, it is determined that the vehicle driving state is a straight driving state, so that the road straight state is returned to a non-straight road state. Thus, the control proceeds to step 1003 which resets the straight-mode illumination intensity pattern flag F.sub.s (F.sub.s=“0”). On the other hand, when SA≤α, it is determined that the vehicle driving state is a driving curved state, so that the road curved state is returned to a non-curved road state. Thus, the control proceeds to step 1004 which resets the curved-mode illumination intensity pattern flag F.sub.c (F.sub.c=“0”) (see paragraph [0073]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi [US 2014/0175978 A1] in view of Kay et al [US 2013/0169154 A1] and forward in view of Waragaya et al [US 2019/0092222 A1].
In regards to claim 1. Kobayashi discloses a dynamic bending ADB head lamp system comprising: 
a steering angle sensor (Fig. 12, 114) configured to sense a steering angle of a steering wheel (Paragraph [0154]); an LED array (Fig. 12, 10) configured to arrange a plurality of LEDs (Fig. 5, 10) in a matrix form to form a beam pattern (Paragraph [0063-68 & 0131]), 
an LED driver (Fig. 12, 120) configured to individually (Paragraph [0156]) control the plurality of LEDs constituting the LED array (Fig. 12, 10),
Kobayashi does not specify wherein the LED array is formed by matching each angle information to each of a center LED, peripheral LEDs on one side of the center LED, and peripheral LEDs on the other side of the center LED; and wherein the LED driver is configured to: supply a current corresponding to 50 to 90% of an allowable current to the center LED; and supply currents corresponding to preset percentages equal to or less than the current supplied to the center LED to the peripheral LEDs on one side of the center LED and the peripheral LEDs on the other side of the center LED.
Kay discloses wherein the LED array (Fig. 4, 48 and 50) is formed by matching each angle (Paragraph [0013 & 0060]) information to each of a center LED (Fig. 16b, 80j), peripheral LEDs on one side of the center LED (Fig. 16a, 80j1), and peripheral LEDs on the other side (Fig. 16a, 80j2) of the center LED (Paragraph [0068-70]); and 
wherein the LED driver (Fig. 7, 104 & Paragraph [0054]) is configured to: 
supply a current corresponding to 50 to 90% (Fig. 12-13, 60% & Paragraph [0066]) of an allowable current to the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]); and supply currents corresponding to preset (Paragraph [0033-39]) percentages equal to or less (Fig. 8a-b, 29%) than the current supplied to the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51]) to the peripheral LEDs (Fig. 13a, 60% and 40%) on one side of the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51]) and the peripheral LEDs (Fig. 8a-b, 71% and 29%) on the other side of the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with wherein the LED array is formed by matching each angle information to each of a center LED, peripheral LEDs on one side of the center LED, and peripheral LEDs on the other side of the center LED; and wherein the LED driver is configured to: supply a current corresponding to 50 to 90% of an allowable current to the center LED; and supply currents corresponding to preset percentages equal to or less than the current supplied to the center LED to the peripheral LEDs on one side of the center LED and the peripheral LEDs on the other side of the center LED for purpose of direct light patterns generally along directions selected by a vehicle steering system as disclosed by Kay (Paragraph [0005]).
Kobayashi in view of Kay does not specify to reset the current supply pattern supplied to the plurality of LEDs.
	Waragaya discloses to reset the current supply pattern supplied to the plurality of LEDs (Paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with to reset the current supply pattern supplied to the plurality of LEDs for purpose of determine whether a state of the road is straight or curved, and a curved-mode illumination intensity pattern outputting section adapted to output a curved-mode illumination intensity pattern to the headlamp driver as Waragaya (Abstract).
In regards to claim 2. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 1, further comprising: 
a vehicle controller (Kobayashi: Fig. 12, 102) configured to control the LED driver (Kobayashi: Fig. 12, 120) to supply currents at the preset percentages (Kobayashi: Paragraph [0185]) to the plurality of LEDs (Kobayashi: Fig. 5, 12) constituting the LED array (Kobayashi: Fig. 12, 10), wherein the vehicle controller (Kobayashi: Fig. 12, 102) is configured to control the LED driver (Kobayashi: Fig. 12, 120) to: 
supply the current (Kobayashi: Paragraph [0185]) corresponding to 50 to 90% (Kay: Fig. 12-13, 60% & Paragraph [0066]) of the allowable current (Kobayashi: Paragraph [0185]) to a center LED (Kay: Fig. 12, 10) whose position is changed in response to a change in the steering angle (Kay: Paragraph [0054]) when the change in the steering angle is sensed (Kay: Fig. 7 & Paragraph [0054]) through the steering angle sensor (Kay: Fig. 7, 101); and supply the currents corresponding to the preset percentages (Kobayashi: Paragraph [0185]) equal to or less (Kay: Fig. 8a-b, 29%) than the current supplied to the center LED (Kay: Fig. 4, 48 and 50) to peripheral LEDs (Kay: Fig. 4, 48 and 50) on one side of the center LED (Kay: Fig. 4, 48 and 50) whose position is changed and peripheral LEDs (Kay: Fig. 4, 48 and 50) on the other side of the center LED (Kay: Fig. 4, 48 and 50) whose position is changed.

In regards to claim 3. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 1, wherein the one side includes one of a left side and a right side in a horizontal direction based on the center LED (Kobayashi: Fig. 4-5, 12), wherein the other side includes the other of the left side and the right side in the horizontal direction (Kobayashi: Fig. 4-5, 12).

In regards to claim 4. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 1, wherein the LED array is configured to: match 0 degrees (Kay: Fig. 16b, 80j and Fig. 1, 14 & Paragraph [0005 & 0071]) to a center angle (Kay: Paragraph [0054])of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]), wherein the center angle (Kay: Paragraph [0054]) of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]) is a center of orientation angles (Kay: Paragraph [0054]) of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]) before a position change (Kay: Paragraph [0054]); and match angles (Kay: Paragraph [0013 & 0060]) of absolute values (Kay: Paragraph [0054]) increasing in directions from the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060])  to outermost LEDs to center angles of the peripheral LEDs (Fig. Kay: Fig. 5, 1-2 and 9-10) on the one side of the center LED (Kay: Fig. 5, 3-8) before the position change and the peripheral LEDs (Fig. Kay: Fig. 5, 1-2 and 9-10) on the other side of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]) before the position change, respectively.

In regards to claim 5. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 2, wherein the vehicle controller is configured to determine the center LED whose position is changed based on the change in the steering angle (Kay: Paragraph [0054-56])and center angles of the plurality of LEDs (Kay: Fig. 5, 1-10).

In regards to claim 7. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 4, wherein orientation angles of the respective plurality of LEDs (Kay: Paragraph [0013]) and center angles of the respective orientation angles (Kay: Paragraph [0013]) include fixed values that do not change (Kobayashi: Paragraph [0185]).

In regards to claim 8. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 4, wherein orientation angles (Kay: Paragraph [0013]) of the respective plurality of LEDs (Kay: Fig. 5, 1-10) and center angles (Kay: Paragraph [0013]) of the respective orientation angles (Kay: Paragraph [0013])  include preset fixed values (Kobayashi: Paragraph [0185]) based on a case where a change in the steering angle is 0 (Kay: Fig. 1 and 16 & Paragraph [0041 & 0068-69]).
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi [US 2014/0175978 A1] in view of Kay et al [US 2013/0169154 A1] in view of Waragaya et al [US 2019/0092222 A1] and further in view of Sawada et al [US 2020/0326049 A1] [Note: Priority Data: 04/15/2019]
In regards to claim 6. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 5, 
Kobayashi in view of Kay and further in view of Waragaya does not specify wherein the vehicle controller is configured to maintain the position of the center LED before the position change until the change in the steering angle reaches a center angle of a peripheral LED on the one side of the center LED before the position change or a peripheral LED on the other side of the center LED before the position change.
Sawada discloses wherein the vehicle controller is configured to maintain (Paragraph [0081]) the position of the center LED (Paragraph [0092]) before the position change until the change in the steering angle (Paragraph [0089]) reaches a center angle of a peripheral LED on the one side of the center LED (Fig. 5a, LED33-5-33-9) before the position change or a peripheral LED on the other side of the center LED (Fig. 5a, LED33-5-33-9) before the position change.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Kay and further in view of Waragaya with wherein the vehicle controller is configured to maintain the position of the center LED before the position change until the change in the steering angle reaches a center angle of a peripheral LED on the one side of the center LED before the position change or a peripheral LED on the other side of the center LED before the position change for purpose of reduce a possibility to give glare to the preceding vehicle as well as to improve visibility during nighttime travelling as disclosed by Sawada (Paragraph [0005]).
In regards to claim 9. Kobayashi in view of Kay and further in view of Waragaya discloses the dynamic bending ADB head lamp system of claim 1, wherein the LED driver (Kay: Fig. 7, 104 & Paragraph [0054]) is configured to: supply the current corresponding to 50 to 90% (Fig. 12-13, 60% & Paragraph [0066]) of the allowable current to the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51]); and supply the currents corresponding to the preset percentages (Paragraph [0033-39]) to the peripheral LEDs on the one side of the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51]) and the peripheral LEDs on the other side of the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51])
Kobayashi in view of Kay and further in view of Waragaya does not specify such that the currents sequentially decrease in directions from innermost LEDs to outermost LEDs in a range equal to or below the current supplied to the center LED
Sawada discloses such that the currents sequentially decrease in directions from innermost LEDs to outermost LEDs in a range equal to or below the current supplied to the center LED (Fig. 5a, LED33-5-33- to LED33-10-33-13 & Paragraph [0065])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Kay and further in view of Waragaya such that the currents sequentially decrease in directions from innermost LEDs to outermost LEDs in a range equal to or below the current supplied to the center LED for purpose of reduce a possibility to give glare to the preceding vehicle as well as to improve visibility during nighttime travelling as disclosed by Sawada (Paragraph [0005]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi [US 2014/0175978 A1] in view of Kay et al [US 2013/0169154 A1] in view of Hartisch [US 2021/0016705 A1] and further in view of Waragaya et al [US 2019/0092222 A1].
In regards to claim 10. Kobayashi in view of Kay discloses a method for controlling a dynamic bending ADB head lamp (Paragraph [0061 & 0156-157]), the method comprising: 
a sensing operation of sensing (Paragraph [0154]), by a steering angle sensor (Fig. 12, 114), a change in a steering angle of a steering wheel (Paragraph [0154]); and by an LED array (Fig. 12, 10) configured to arrange a plurality of LEDs (Fig. 5, 10) in a matrix form to form a beam pattern (Paragraph [0063-68 & 0131]),
Kobayashi does not specify a setting operation of matching, by an LED array configured to arrange a plurality of LEDs in a matrix form to form a beam pattern, each angle information to each of a center LED, peripheral LEDs on one side of the center LED, and peripheral LEDs on the other side of the center LED; a supplying operation of controlling, by a vehicle controller configured to control an LED driver to supply currents to the plurality of LEDs at preset percentages, the LED driver to: supply a current corresponding to 50 to 90% of an allowable current to a center LED whose position is changed in response to the change in the steering angle; and supply currents corresponding to preset percentages equal to or less than the current supplied to the center LED to peripheral LEDs on one side of the center LED whose position is changed and peripheral LEDs on the other side of the center LED whose position is changed.
Kay discloses a setting operation of matching (Paragraph [0013 & 0060]), by an LED array configured to arrange a plurality of LEDs (Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]), each angle information to each of a center LED (Fig. 16b, 80j), peripheral LEDs (Fig. 5 and 8, 1-2 and 9-10) on one side of the center LED (Fig. 16b, 80j), and peripheral LEDs (Fig. 5 and 8, 1-2 and 9-10) on the other side of the center LED (Fig. 16b, 80j)
a supplying operation of controlling (Paragraph [0054]), by a vehicle controller (Fig. 7, 102) configured to control an LED driver (Fig. 7, 104) to supply currents to the plurality of LEDs (Fig. 7, 50 and 48) at preset percentages (Paragraph [0058]), the LED driver (Fig. 7, 104) to: 
supply a current corresponding to 50 to 90% (Kay: Fig. 12-13, 60% & Paragraph [0066]) of an allowable current to a center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]) whose position is changed in response to the change in the steering angle (Kay: Paragraph [0054]); and supply currents corresponding to preset (Paragraph [0033-39]) percentages equal to or less (Fig. 8a-b, 29%) than the current supplied to the center LED to peripheral LEDs (Fig. 8a-b, 71% and 29%) on one side of the center LED (Fig. 5a-b and 8a-b & Paragraph [0049-51])  whose position is changed and peripheral LEDs (Fig. 8a-b, 71% and 29%) on the other side of the center LED whose position (Fig. 5a-b and 8a-b & Paragraph [0049-51]) is changed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with a setting operation of matching, by an LED array configured to arrange a plurality of LEDs in a matrix form to form a beam pattern, each angle information to each of a center LED, peripheral LEDs on one side of the center LED, and peripheral LEDs on the other side of the center LED; a supplying operation of controlling, by a vehicle controller configured to control an LED driver to supply currents to the plurality of LEDs at preset percentages, the LED driver to: supply a current corresponding to 50 to 90% of an allowable current to a center LED whose position is changed in response to the change in the steering angle; and supply currents corresponding to preset percentages equal to or less than the current supplied to the center LED to peripheral LEDs on one side of the center LED whose position is changed and peripheral LEDs on the other side of the center LED whose position is changed for purpose of direct light patterns generally along directions selected by a vehicle steering system as disclosed by Kay (Paragraph [0005]).
Kobayashi in view of Kay does not specify storing the matched angle information;
Hartisch discloses storing the matched angle information (Paragraph [0051])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi with storing the matched angle information for purpose of provide a method for calibrating a position of a matrix headlamp of a motor vehicle, in particular with respect to a motor vehicle coordinate system, as well as a control device and a motor vehicle, which enable the matrix headlamp to be calibrated as simply and accurately as possible as disclosed by Hartisch (Paragraph [0014]).
Kobayashi in view of Kay and further in view of Hartisch does not specify to reset the current supply pattern supplied to the plurality of LEDs.
	Waragaya discloses to reset the current supply pattern supplied to the plurality of LEDs (Paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Kay and further in view of Hartisch with to reset the current supply pattern supplied to the plurality of LEDs for purpose of determine whether a state of the road is straight or curved, and a curved-mode illumination intensity pattern outputting section adapted to output a curved-mode illumination intensity pattern to the headlamp driver as Waragaya (Abstract).
In regards to claim 11. Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya discloses the method of claim 10, wherein the setting operation includes: matching 0 degrees (Kay: Fig. 16b, 80j and Fig. 1, 14 & Paragraph [0005 & 0071]) to a center angle (Kay: Paragraph [0054]) of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]), wherein the center angle (Kay: Paragraph [0054]) of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]) is a center of orientation angles (Kay: Paragraph [0054])  of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060])  before a position change (Kay: Paragraph [0054]) and storing the matched 0 degrees (Hartisch Paragraph [0051]); and matching angles (Kay: Paragraph [0013 & 0060]) of absolute values (Kay: Paragraph [0054])  increasing in directions from the center LED to outermost LEDs (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060]) to center angles of the peripheral LEDs (Fig. Kay: Fig. 5, 1-2 and 9-10) on the one side of the center LED (Kay: Fig. 5, 3-8)  before the position change and the peripheral LEDs (Fig. Kay: Fig. 5, 1-2 and 9-10) on the other side of the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51 & 0060])  before the position change (Kay: Paragraph [0054-56]), respectively and storing the matched angles (Hartisch Paragraph [0051]).
In regards to claim 12. Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya discloses the method of claim 11, wherein the supplying operation includes determining the center LED (Kay: Paragraph [0054-56]) whose position is changed based on the change in the steering angle (Kay: Paragraph [0054-56]) and center angles of the plurality of LEDs (Kay: Fig. 5, 1-10).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi [US 2014/0175978 A1] in view of Kay et al [US 2013/0169154 A1] in view of Hartisch [US 2021/0016705 A1] in view of Waragaya et al [US 2019/0092222 A1] and further in view of Sawada et al [US 2020/0326049 A1] [Note: Priority Data: 04/15/2019]
In regards to claim 13. Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya discloses the method of claim 12, 
Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya does not specify wherein the supplying 10operation includes maintaining the position of the center LED before the position change until the change in the steering angle reaches a center angle of a peripheral LED on the one side of the center LED before the position change or a peripheral LED on the other side of the center LED before the 15position change.
Sawada discloses wherein the supplying 10operation (Paragraph [0081]) includes maintaining the position of the center LED (Paragraph [0092]) before the position change until the change in the steering angle (Paragraph [0041-43 & 0055]) reaches a center angle of a peripheral LED (Fig. 5a, LED33-5-33-9) on the one side of the center LED (Fig. 5a-b, LED33-5-33-9) before the position change or a peripheral LED on the other side of the center LED (Fig. 5a, LED33-5-33-9) before the 15position change.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya with wherein the supplying 10operation includes maintaining the position of the center LED before the position change until the change in the steering angle reaches a center angle of a peripheral LED on the one side of the center LED before the position change or a peripheral LED on the other side of the center LED before the 15position change for purpose of reduce a possibility to give glare to the preceding vehicle as well as to improve visibility during nighttime travelling as disclosed by Sawada (Paragraph [0005]).
In regards to claim 14. Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya discloses the method of claim 10, further comprising: after the setting operation (Kobayashi: Paragraph [0098]) and before the sensing operation (Kay: Paragraph [0054]), supplying the current (Kay: Fig. 7, 104 & Paragraph [0054]) corresponding to 50 to 90% (Kay: Fig. 12-13, 60% & Paragraph [0066]) of the allowable current to the center LED (Kay: Fig. 5a-b and 8a-b & Paragraph [0049-51]); and supplying the currents corresponding to the preset percentages (Kay:  Paragraph [0033-39]) to the peripheral LEDs on the one side of the center LED (Kay Fig. 5a-b and 8a-b & Paragraph [0049-51])  and the peripheral LEDs on the other side of the center LED (Kay Fig. 5a-b and 8a-b & Paragraph [0049-51])
Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya does not specify such that the currents sequentially decrease in directions from innermost LEDs to outermost LEDs in a range equal to or below the current supplied to the center LED
Sawada discloses such that the currents sequentially decrease in directions from innermost LEDs to outermost LEDs in a range equal to or below the current supplied to the center LED (Fig. 5a, LED33-5-33- to LED33-10-33-13 & Paragraph [0065])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Kobayashi in view of Kay in view of Hartisch and further in view of Waragaya such that the currents sequentially decrease in directions from innermost LEDs to outermost LEDs in a range equal to or below the current supplied to the center LED for purpose of reduce a possibility to give glare to the preceding vehicle as well as to improve visibility during nighttime travelling as disclosed by Sawada (Paragraph [0005]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844